Citation Nr: 0515882	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for diverticulosis.

2.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.     

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
in which the RO denied service connection for bilateral 
hearing loss, and for diverticulosis with episodes of 
diverticulitis and gastroesophageal reflux, status post 
dysentery.  In April 2002, the veteran filed a notice of 
disagreement (NOD) on a VA Form 9 with the August 2001 rating 
decision.  A statement of the case (SOC) was issued in June 
2002, and the veteran filed a substantive appeal in August 
2002.  In his September 2002 statement, the veteran withdrew 
from appellate consideration the issue of service connection 
for bilateral hearing loss.  See 38 C.F.R. § 20.204 (2004).

In January 2003, the Board characterized the appeal as 
encompassing a single issue, and undertook additional 
development of the claim under the provisions of 38 C.F.R. § 
19.9 (2002) and Board procedures then in effect..  However, 
the provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, were later held to be invalid.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, after the completion 
of the previously requested actions, in September 2003, the 
Board remanded the matter to the RO for initial consideration 
of the claim in light of the recently developed evidence.  
Thereafter, the RO continued its denial of service connection 
for diverticulosis and GERD (as reflected in a May 2004 
supplemental SOC (SSOC)). 

Following the July 2004 certification of this case by the RO 
to the Board, in August 2004, the veteran appointed Veterans 
of Foreign Wars of the United States as his representative.  
The Board recognizes this appointment.  See 38 C.F.R. § 
20.1304 (2004).

For reasons explained in more detail below, and to give the 
veteran every consideration in the appeal, the Board has 
recharacterized the appeal as encompassing the two issues on 
the title page.  

The Board's decision denying the veteran's claim for service 
connection for diverticulosis is set forth below.  The claim 
for service connection for GERD is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board points out that in 
March 2005, the veteran's representative submitted a letter 
and accompanying treatment record from a private audiologist 
dated that same month, and requested RO consideration of this 
evidence in connection with the matter of service connection 
for bilateral hearing loss. However, as noted above, the 
veteran withdrew his appeal of the August 2001 denial of 
service connection for bilateral hearing loss in September 
2002.  As the prior decision is thus considered final as as 
of one year from the August 2001 date of notification of the 
denial (see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 
20.1103) and new and material evidence to reopen the claim is 
required (see 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156), the 
Board construes the March 2005 correspondence and evidence 
from the veteran's representative as a petition to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.  As the RO has not adjudicated such a matter, 
it is not properly before the Board; hence, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for 
diverticulosis has been accomplished.

2.	Diverticulitis was not present in service, and the only 
competent opinion that addresses the relationship between the 
veteran's current diverticulosis and military service rules 
out such a relationship.


CONCLUSION OF LAW

The criteria for service connection for diverticulitis are 
not met.  38 U.S.C.A.        §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for diverticulosis has been accomplished.  

Through the June 2002 SOC, the May 2004 SSOC, the RO's May 
2001 letter, and the February 2004 letter sent from the AMC, 
the veteran and his representative have been notified of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its May 2001 letter, 
the RO informed the veteran of the provisions of the VCAA, 
and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
as well as information to enable it to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  The RO also requested that the veteran 
submit any additional evidence in his possession.  In a 
February 2004 letter sent to the veteran, the AMC requested 
that the veteran provide authorization to obtain any 
outstanding private medical records, and information to 
obtain any VA treatment records, employment records, records 
from other Federal agencies, or records from state and local 
agencies, as well as requested that the veteran submit any 
additional evidence in support of his claim.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the June 2002 SOC 
explaining what was needed to substantiate the claim within 
two months of the veteran's April 2002 NOD of the August 2001 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the veteran 
has been notified of the VCAA duties to notify and assist 
pursuant to the RO's May 2001 letter, and the AMC's letter of 
February 2004; neither in response to those letters, nor at 
any other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, The RO has 
obtained the veteran's complete service medical records 
(SMRs), as well as service personnel records.  The RO also 
has obtained outpatient records from the Van Zandt VA Medical 
Center (VAMC) in Altoona, Pennsylvania (Altoona VAMC), dated 
from January to February 2001; from Blair Medical Associates 
in Altoona, dated from May 1990 to January 2004; and from the 
Altoona Hospital, dated from November 1990 to April 1999.  
The record also includes  letters from Dr. L. DeFrancisco and 
Dr. T. Stull, dated from November 1994 to April 1999.  
Additionally, the RO has arranged for the veteran to undergo 
numerous VA examinations in connection with the claim for 
service connection for diverticulosis, the reports of which 
are of record.  The veteran has also submitted numerous 
personal statements in support of his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
diverticulosis. 

II.	Background

The veteran's SMRs document no complaints, findings, or 
diagnosis of r diverticulosis.  A July 1970 treatment 
notation indicates that the veteran had diarrhea over a 
period of two days, with no nausea or vomiting; also noted is 
a rash that was identified as miliaria.  No gastrointestinal 
symptoms or disorders were noted at separation from service.  

Service personnel records contain no information that would 
suggest the presence of diverticulosis during service.  

Treatment records from Blair Medical Associates in Altoona, 
Pennsylvania, dated from May 1990 to January 2004, include an 
October 1990 report that notes complaints of pain in the 
lower left quadrant and abdominal distension, and an 
assessment of probable mild diverticulitis.  Subsequent 
records reflect ongoing gastrointestinal symptoms, with 
continued assessments of diverticulitis.  A May 1999 report 
of a CT scan of the abdomen, reflects a finding of 
diverticulosis of the descending colon, with possible mild 
diverticulitis; it was further noted that no pathology was 
otherwise demonstrated in the abdomen.  A January 2004 report 
notes continuing symptoms of abrupt onset epigastric pain, 
nausea, diarrhea, and bloating.    

Records from the Altoona Hospital, dated from November 1990 
to April 1999, include a July 1991 physician's assessment of 
a probable small polyp in the mid portion of the descending 
colon, and noncomplicated diverticular disease of the colon.  
The records also include a notation that an April 1999 
colonoscopy revealed the presence of diverticular disease 
without evidence of diverticulitis, which was probably the 
source of the veteran's persistent left lower quadrant pain.  

An August 1997 letter from Dr. T. Stull notes the veteran's 
ongoing treatment for what appeared to be diverticulitis.

An April 1999 letter from Dr. L. DeFrancisco reflects an 
assessment of diverticular disease, with no active 
diverticulitis, and with possible spastic colon.

In a December 2000 statement, the veteran related that he had 
experienced ongoing digestive tract problems since discharge 
from service.  He stated that he had initially treated 
himself with over-the-counter medications, and that these 
problems had become worse over the past 8 to 10 years.  

On VA examination in January 2001, the veteran reported a 
history of gastroesophageal reflux, diverticulosis with 
intermittent diverticulitis, and stomach problems similar to 
reflux, but no no history of an ulcer.  He  stated that while 
overseas in service he had an episode of amebic dysentery, 
for which he was treated at that time with antibiotics and 
paregoric.  He denied any history of chronic vomiting, or of 
hematemesis or melena.  He had occasional diarrhea and 
episodes of colic and abdominal pain.  The examiner noted 
that the veteran's weight was stable, and that there was no 
sign of anemia.  On physical examination, the veteran's 
abdomen was soft and nontender, with no masses or scars, and 
a rectal examination showed no evidence of external 
hemorrhoids or rectal bleeding.  The examiner diagnosed, 
inter alia, gastroesophageal reflux by history; status post 
dysentery; and diverticulosis with episodes of 
diverticulitis, at times treated with antibiotics.  

A February 2001 record of an upper gastrointestinal (GI) 
evaluation conducted at the Altoona VAMC  notes an assessment 
of a sliding type of hiatal hernia with free gastroesophageal 
duodenum, with no other abnormalities present in the stomach 
or duodenum.  

On examination in March 2004, the veteran provided a history 
of an in-service episode of dysentery in July 1970 that began 
while he was stationed overseas.  He recalled having problems 
with vomiting, diarrhea, fever, chills, and abdominal pain, 
and he stated that he eventually recovered from this 
condition after about two weeks.  He indicated that there was 
no specific diagnosis of amebic colitis made at that time, or 
any specific bacteriologic diagnosis made.  The veteran also 
expressed the belief that this episode of illness may have 
exacerbated other preexisting gastrointestinal problems, 
including irregular bowel habits.  According to the veteran, 
his diverticular disease had an onset in the late 1980s, 
however, his bowel habits had remained inconsistent since 
discharge from service.  He further related that he was then 
receiving treatment with antibiotics approximately twice a 
year for flare-ups of diverticular disease, and that his 
symptoms usually consisted of left lower quadrant pain, 
mucous in his stools, intermittent left lower quadrant pain, 
and lethargy.  He indicated that there was no history of 
fever, chills, nausea, or vomiting, and he had not recently 
noted any blood in his stools.  Approximately once a year to 
every other year, he experienced flare-ups of diverticular 
disease that were serious enough to require him to seek 
attention from a physician.  The veteran indicated that his 
appetite was good and his weight had been stable for the past 
8 to 10 years.  He further stated that he had not been 
diagnosed as having any bacterial type of dysentery 
subsequent to discharge from service, nor was there any 
indication of inflammatory colitis on colonoscopies performed 
in the past.            

Physical examination revealed that the abdomen was soft, with 
mild left lower quadrant tenderness without guarding, 
rigidity, or rebound.  No masses or organomegaly were 
detected.  Bowel sounds were normal.  No peritoneal signs 
were elicited.  An external examination of the rectal area 
was negative.  No hemorrhoids were observed.  Sphincter tone 
was increased and the sphincter was somewhat tight.  No 
masses were apparent in the rectum.  Also noted on 
examination of the genitourinary region was that no hernias 
were detected.  The examiner's impression was 
gastroesophageal reflux disease; esophageal stricture 
secondary to gastroesophageal reflux disease; and 
diverticulosis coli with episodes of acute diverticulitis.  
With regard to diagnosed diverticular disease, the physician 
opined that  it was not as likely as not that the veteran's 
episode of GI problems while on active duty caused or 
contributed to his development of diverticulosis with 
subsequent diverticulitis.  The examiner explained that there 
was no "good evidence" to support a finding that the one 
episode of dysentery the veteran had while in the military 
ultimately resulted in his current diverticulosis.  In this 
respect, he indicated that diverticulosis is uncommon in 
individuals under age 40, and that the veteran was relatively 
young during service and, hence, was less likely to have had 
diverticular disease at that time.  The examiner also noted 
that diverticulosis was a condition that generally developed 
on a multifactorial basis, including due to anatomic features 
intrinsic to the colon, and alterations in the colonic wall 
with aging, amongst other factors.            

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.   § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

As indicated above, diverticulitis was not present in 
service, or for many years after.  A July 1970 treatment 
report notes that the veteran had diarrhea over a period of 
few days, with no nausea or vomiting.  No other 
gastrointestinal symptoms or disorders were noted in service.  
Even if the Board were to accept as credible the veteran's 
assertion that the July 1970 report was indicative of an 
extended episode of dysentery in service, the fact remains 
that the disability for which service connection is sought 
was not diagnosed in service.         

In fact, the the first post-service evidence of 
diverticulosis is a October 1990 private physician's 
assessment of probable mild diverticulitis, dated nearly 20 
years after the veteran's discharge from service.  Subsequent 
records of private treatment, as well as a January 2001 VA 
examiner's report, note ongoing manifestations of 
diverticulosis, but do not include any medical comment as to 
the etiology of the condition. 

Significantly, moreover, the single medical opinion to 
address the relationship between the veteran's current 
diverticulitis and service rules out such a relationship.  As 
indicated above, the March 2004 VA examiner found it less 
likely than not that the veteran's in-service problems had 
caused or contributed to the development of the veteran's 
diverticulitis, pointing to specific evidence (or the absence 
of certain evidence) in the record, as well as medical 
principles, to support his conclusion.  

The Board does not doubt the sincerity of the veteran's 
belief that his current diverticulosis is related to problems 
during his military service.  However, as a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative (persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As indicated 
above, in this case, the competent and persuasive medical 
evidence weighs against the claim.

Under these circumstances, the Board concludes that the claim 
for service connection for diverticulosis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for diverticulosis is denied.





REMAND

Unfortunately, the Board finds that additional RO action on 
the claim remaining for service connection for GERD is 
warranted, even though it will, regrettably, further delay an 
appellate decision on this matter.

On VA examination in March 2004, the veteran reported that he 
initially developed symptoms of heartburn while stationed on 
a ship offshore of Vietnam.  The veteran stated that at this 
time, he was working 12-hour shifts on the deck for a period 
of 58 days without any days off.  At the conclusion of each 
shift he would be so fatigued that he would consume a meal 
and then immediately go to sleep.  The veteran further 
expressed the belief that this work/eat/sleep cycle led to 
the onset of reflux symptomatology in service.  He related 
that towards the end of his period of active duty on board 
this ship, he began to experience burning epigastric and 
substernal pain, and he attempted to manage this problem with 
over-the-counter antacids.  

The examiner diagnosed GERD, and esophageal stricture 
secondary to GERD.  This physician also stated with regard to 
whether the veteran's GERD had an onset during service, that 
if the veteran did indeed have reflux symptoms in the 
military, as he had indicated he did, then his pattern of 
going to sleep immediately after eating would have aggravated 
or induced this reflux condition.  The examiner further noted 
that the veteran's eat/sleep pattern, in the absence of any 
other in-service reflux symptomatology, could not itself have 
been the original cause of a reflux condition during service.  

The Board finds that the opinion of the March 2004 examiner 
does not fully address the matter of whether there is a 
medical nexus between diagnosed GERD and military service, 
taking into consideration the veteran's reported eat/sleep 
cycle as well as any reflux symptoms that are found to have 
occurred in service.  Hence, the RO should obtain a 
supplemental opinion from this physician regarding the nature 
of any reflux symptomatology in service, and the 
relationship, if any, between such symptoms and the veteran's 
current GERD.  He should clarify whether, in his March 2004 
opinion, he meant that the the veteran already had symptoms 
of GERD in service that were made worse by his eat/sleep 
cycle.  The RO should arrange for an examination of the 
veteran only if the March 2004 examiner is not available, or 
is unable to render the requested opinion without examining 
the veteran.

Prior to seeking a supplemental opinion, the RO must obtain 
and associate with the claims file all outstanding VA medical 
records.  The claims file currently includes records from the 
Altoona VAMC, dated from January to February 2001.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Altoona VAMC since 
February 2001, following the procedures prescribed in 
38 C.F.R. § 3.159(c)(2) (2004) as regards requests for 
records from Federal facilities.  
  
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for GERD.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A        § 5103(b)(1) (West 2002); 
but see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The 
RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for GERD.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed GERD 
from the Altoona VAMC, since February 
2001.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2004) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim for 
service connection for GERD within the 
one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
a review of the claims file by the VA 
physician that examined the veteran in 
March 2004.  The VA examiner should be 
asked to provide a supplemental opinion, 
based upon a review of the claims file, 
regarding the nature of any reflux 
symptomatology in service, and whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
such symptoms are medically related to his 
current gastroesophageal reflux disease.  
In answering this question, the examiner 
clarify whether, in his March 2004 
opinion, he meant that the veteran already 
had symptoms of GERD in service that were 
made worse by his eat/sleep cycle.  The 
examiner should provide the complete 
rationale for the supplemental opinion-to 
include reference to specific evidence of 
record and pertinent medical authority, as 
appropriate-in a typewritten (printed) 
report. 

If the March 2004 examiner is 
unavailable, or is not able to render the 
requested supplemental opinion without 
examining the veteran, the RO should 
arrange for the veteran to undergo VA 
gastrointestinal examination, by a 
physician, at an appropriate VA medical 
facility.  .  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physician 
designated to examine the veteran, and 
the report of the examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based on examination and review of the 
record, the examiner should clearly 
indicate whether the veteran currently 
suffers from GERD.  If so, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is medically related 
to the veteran's active military service, 
to include any symptoms noted in service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.   

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for GERD in light of all 
pertinent evidence and legal authority.  

7.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).








 Department of Veterans Affairs


